Exhibit 10.3

EXECUTION VERSION

FOURTH AMENDED AND RESTATED PARENT GUARANTEE

FOURTH AMENDED AND RESTATED GUARANTEE (the “Guarantee”), dated as of May 27,
2016, made by NAVISTAR INTERNATIONAL CORPORATION, a Delaware corporation (the
“Guarantor”), in favor of JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) for the lenders (the “Lenders”)
parties to the Third Amended and Restated Credit Agreement, dated as of the date
hereof (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Navistar Financial Corporation (the “US Borrower”)
and Navistar Financial, S.A. de C.V., Sociedad Financiera de Objeto Multiple,
Entidad Regulada (the “Mexican Borrower”; together with the US Borrower, the
“Borrowers”), the Lenders, Bank of America, N.A., as syndication agent, and the
Administrative Agent.

WHEREAS, pursuant to the Credit Agreement, certain of the Lenders have severally
agreed to make Loans to the Mexican Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans to the Mexican Borrower under the Credit Agreement that
the Guarantor shall have executed and delivered this Guarantee to the
Administrative Agent for the ratable benefit of the Lenders; and WHEREAS,
Guarantor owns, directly or indirectly, all of the capital stock of the Mexican
Borrower, and it is to the advantage of Guarantor that the Lenders make the
Loans to the Mexican Borrower;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective loans to the Mexican Borrower under
the Credit Agreement, the Guarantor hereby agrees with the Administrative Agent,
for the ratable benefit of the Lenders, as follows:

1. Defined Terms. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

(b) As used herein, “Mexican Obligations” means the unpaid principal of and
interest on (including, without limitation, interest accruing after the maturity
of the Mexican Revolving Loans and interest accruing after the filing of any
petition in bankruptcy (“concurso mercantil” or “quiebra”), or the commencement
of any insolvency, reorganization or like proceeding, relating to the Mexican
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) the Mexican Revolving Loans and all other
obligations and liabilities of the Mexican Borrower to the Administrative Agent
and the Lenders, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement and any other document made,
delivered or given in connection therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all reasonable fees and disbursements of counsel
to the Administrative Agent and the Lenders that are required to be paid by the
Mexican Borrower pursuant to the terms of the Credit Agreement) or otherwise;
provided that for the purposes of determining the obligations of the Guarantor
under this Agreement, the definition of “Mexican Obligations” shall not create
any guarantee by the Guarantor of any Excluded Swap Obligations of the
Guarantor.



--------------------------------------------------------------------------------

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and section and paragraph references
are to this Guarantee unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

2. Guarantee. (a) The Guarantor hereby unconditionally and irrevocably
guarantees (other than, with respect to the Guarantor, any Excluded Swap
Obligations of the Guarantor) to the Administrative Agent, for its own benefit
and for the ratable benefit of the Lenders and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Mexican Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Mexican Obligations of the Mexican Borrower.

(b) Without duplication of any reimbursement to the extent paid by the
Borrowers, the Guarantor further agrees to pay any and all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements for one
firm of counsel for the Administrative Agent, the Issuing Bank and the Lenders
in each relevant jurisdiction in enforcing any or all of the Mexican Obligations
and/or enforcing any rights with respect to the Guarantor under this Guarantee.
This Guarantee shall remain in full force and effect until the Mexican
Obligations are paid in full and the Commitments are terminated, notwithstanding
that from time to time prior thereto the Mexican Borrower may be free from any
Mexican Obligations.

(c) The Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any Lender on account of
its liability hereunder, it will notify the Administrative Agent or such Lender
in writing that such payment is made under this Guarantee for such purpose.

(d) Any and all payments made by or on behalf of the Guarantor to the
Administrative Agent or a Lender under this Guarantee or any other Loan Document
shall be made free and clear of, and without deduction or withholding for or on
account of, any Non-Excluded Taxes (which, for the avoidance of doubt, shall
exclude all Excluded Taxes, applying such term as though any such payment were
made to the Administrative Agent or such Lender (as applicable) under the Credit
Agreement). If any Non-Excluded Taxes or Other Taxes are required to be withheld
or deducted from any amounts payable to the Administrative Agent or any Lender
under this Guarantee or any other Loan Documents, as determined in good faith by
the applicable withholding agent, the amounts so payable by the Guarantor to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all such
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
at the rates or in the amounts specified in this Guarantee or any other Loan
Document. Whenever any such Non-Excluded Taxes or Other Taxes are payable by the
Guarantor, thereafter the Guarantor shall send to the Administrative Agent for
its own

 

2



--------------------------------------------------------------------------------

account or for the account of such Lender, as the case may be, the original
official report or return, or a certified copy thereof, received by the
Guarantor showing payment thereof. If the Guarantor fails to pay any such
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority
or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, the Guarantor shall indemnify the Administrative
Agent and each Lender for any incremental taxes, interest or penalties that may
become payable by the Administrative Agent or such Lender as a result of any
such failure. The Guarantor shall indemnify the Administrative Agent and each
Lender for any Non-Excluded Taxes or Other Taxes that are payable or paid by the
Administrative Agent or such Lender and any incremental taxes, interest or
penalties with respect thereto. Each Lender and the Administrative Agent shall
comply with Sections 4.12(c) and (d) of the Credit Agreement, treating the
Guarantor as if it were a Borrower for purposes of those Sections.

(e) The Guarantor absolutely, unconditionally, and irrevocably undertakes to
provide (and acknowledges that each Qualified Keepwell Provider jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide)
such funds or other support as may be needed from time to time by any Qualified
Keepwell Provider to honor all of its obligations under its guarantee or
security agreement in respect of any Swap Obligation (provided, however, that
the Guarantor shall only be liable under this Section 2 for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Section 2, or otherwise under this guarantee, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of the Guarantor under this Section 2
shall remain in full force and effect until a discharge of the guarantor
obligations of each Qualified Keepwell Provider. The Guarantor intends that this
Section 2 constitutes, and this Section 2 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of any Qualified
Keepwell Provider for all purposes of section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

3. No Subrogation. Notwithstanding any payment or payments made by the Guarantor
hereunder, or any set-off or application of funds of the Guarantor by the
Administrative Agent or any Lender, the Guarantor shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Mexican Borrower or against any collateral security or guarantee or
right of offset held by the Administrative Agent or any Lender for the payment
of the Mexican Obligations, nor shall the Guarantor seek or be entitled to seek
any contribution or reimbursement from the Mexican Borrower in respect of
payments made by the Guarantor hereunder, until all amounts owing to the
Administrative Agent and the Lenders by the Mexican Borrower on account of the
Mexican Obligations are paid in full and the Commitments are terminated.

4. Amendments, etc. with respect to the Mexican Obligations: Waiver of Rights.
The Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Guarantor, and without notice to or further
assent by the Guarantor, any demand for payment of any of the Mexican
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender, and any of the Mexican Obligations
continued, and the Mexican Obligations, or the liability of any other party upon
or for any part thereof, or any collateral security or guarantee therefor
(including, without limitation, the guarantee of the US Borrower contained in
Article XI of the Credit Agreement) or

 

3



--------------------------------------------------------------------------------

right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and the
Credit Agreement, any Notes, any other Loan Document and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the requisite number of Lenders, as the case may be) may deem advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by the Administrative Agent or any Lender for the payment of the
Mexican Obligations may be sold, exchanged, waived, surrendered or released.
Neither the Administrative Agent nor any Lender shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Mexican Obligations or for this Guarantee or any property subject
thereto. When making any demand hereunder against the Guarantor, the
Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on the Mexican Borrower or any other guarantor, and any
failure by the Administrative Agent or any Lender to make any such demand or to
collect any payments from the Borrower or any such other guarantor or any
release of the Borrower or such other guarantor shall not relieve the Guarantor
of its obligations or liabilities hereunder, and shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of the
Administrative Agent or any Lender against the Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

5. Guarantee Absolute and Unconditional. The Guarantor waives any and all notice
of the creation, renewal, extension or accrual of any of the Mexican Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon this Guarantee or acceptance of this Guarantee; the Mexican Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred, or renewed, extended, amended or waived, in reliance upon this
Guarantee; and all dealings between the Mexican Borrower or the Guarantor, on
the one hand, and the Administrative Agent and the Lenders, on the other, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. The Guarantor waives diligence, presentment, protest,
demand for payment and notice of default or nonpayment to or upon the Mexican
Borrower or any other guarantor with respect to the Mexican Obligations. This
Guarantee shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity, regularity or
enforceability of the Credit Agreement or any Note or other Loan Document, any
of the Mexican Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, setoff or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Mexican Borrower against the
Administrative Agent or any Lender, or (c) any other circumstance (other than a
defense of payment or performance) whatsoever (with or without notice to or
knowledge of the Mexican Borrower or the Guarantor) which constitutes, or might
be construed to constitute, an equitable or legal discharge of the Mexican
Borrower for the Mexican Obligations, or of the Guarantor under this Guarantee,
in bankruptcy or in any other instance. When pursuing its rights and remedies
hereunder against the Guarantor, the Administrative Agent and any Lender may,
but shall be under no obligation to, pursue such rights and remedies as it may
have against the Mexican Borrower or any other Person or against any collateral
security or guarantee for the Mexican Obligations (including, without
limitation, the guarantee of the US Borrower contained in Article XI of the
Credit

 

4



--------------------------------------------------------------------------------

Agreement) or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to pursue such other rights or remedies or to
collect any payments from the Mexican Borrower or any such other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Mexican Borrower or any such other Person
or of any such collateral security, guarantee or right of offset, shall not
relieve the Guarantor of any liability hereunder and shall not impair or affect
the rights and remedies, whether express, implied or available as a matter of
law, of the Administrative Agent or any Lender against the Guarantor. This
Guarantee shall remain in full force and effect and be binding in accordance
with and to the extent of its terms upon the Guarantor and its successors and
assigns, and shall inure to the benefit of the Administrative Agent and the
Lenders, and their respective permitted successors, indorsees, transferees and
assigns, until all the Mexican Obligations and the obligations of the Guarantor
under this Guarantee shall have been satisfied by payment in full and the
Commitments shall have been terminated, notwithstanding that from time to time
during the term of the Credit Agreement the Mexican Borrower may be free from
any Mexican Obligations.

6. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Mexican Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Mexican Borrower
or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, the Mexican Borrower or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

7. Payments. The Guarantor hereby agrees that the Mexican Obligations will be
paid to the Administrative Agent without set-off or counterclaim in U.S. Dollars
at the office of the Administrative Agent located at 500 Stanton Christiana
Road, Ops Building 2, 3rd Floor, Newark, DE 19713-2107, Attention: Dan Lougheed,
E-mail: dan.p.lougheed@jpmorgan.com.

8. Representations and Warranties. In order to induce the Lenders to make the
Loans pursuant to the Credit Agreement, the Guarantor hereby represents and
warrants to the Administrative Agent and the Lenders that:

(a) Organization. The Guarantor is duly organized, validly existing and in good
standing (to the extent such requirement shall be applicable) under the laws of
the jurisdiction of its organization.

(b) Power. The Guarantor has the corporate power and authority to execute and
deliver, and to perform its obligations under, this Guarantee and has taken all
necessary corporate and, if required, stockholder action to authorize its
execution, delivery and performance of this Guarantee.

(c) Due Execution. This Guarantee has been duly executed and delivered by the
Guarantor and constitutes a legal, valid and binding obligation of the Guarantor
enforceable in accordance with its terms, except as affected by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws
affecting creditors’ rights generally and subject to general principles of
equity regardless of whether considered in a proceeding in equity or at law.

 

5



--------------------------------------------------------------------------------

(d) Governmental Approvals; No Conflicts. The execution, delivery, performance,
validity or enforceability of this Guarantee, (i) does not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (A) such as have been obtained or made and are in
full force and effect and (B) such filings as may be required under federal and
state securities laws for purposes of disclosure, (ii) will not violate any
applicable law or regulation (including, without limitation, all laws, rules and
regulations promulgated by or relating to IMSS, INFONAVIT and SAR) or the
charter, by-laws or other organizational documents of the Guarantor or any order
of any Governmental Authority, (iii) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Guarantor or
any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Guarantor or any of its Subsidiaries, and
(iv) will not result in the creation or imposition of any Lien on any asset of
the Guarantor or any of its Subsidiaries.

The Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by the Guarantor on the date of each borrowing by any
Borrower under the Credit Agreement on and as of such date of borrowing as
though made hereunder on and as of such date.

9. Authority of Administrative Agent. The Guarantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Guarantee with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Guarantee shall, as between the Administrative Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Guarantor, the Administrative Agent shall be
conclusively presumed to be acting as Administrative Agent for the Lenders with
full and valid authority so to act or refrain from acting, and the Guarantor
shall not be under any obligation, or entitlement, to make any inquiry
respecting such authority.

10. Notices. All notices, requests and demands to or upon the Administrative
Agent, any Lender or the Guarantor to be effective shall be in writing (or by
electronic mail confirmed in writing) and shall be deemed to have been duly
given or made when delivered by hand or if given by mail, three Business Days
after being deposited in the mails by certified mail, return receipt requested,
or if by electronic mail, when sent and receipt has been confirmed, addressed as
follows:

(a) if to the Administrative Agent or any Lender, at its address or transmission
number for notices provided in or pursuant to Section 12.01 of the Credit
Agreement; and

(b) if to the Guarantor, at its address or e-mail address for notices set forth
under its signature below.

 

6



--------------------------------------------------------------------------------

The Administrative Agent, each Lender and the Guarantor may change its address
and transmission numbers for notices by notice in the manner provided in this
Section.

11. Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12. Integration. This Guarantee represents the agreement of the Guarantor with
respect to the subject matter hereof and there are no promises or
representations by the Administrative Agent or any Lender relative to the
subject matter hereof not reflected herein. This Guarantee amends and restates
in its entirety the Third Amended and Restated Parent Guarantee, dated as of
December 2, 2011, made by the Guarantor in favor of JPMorgan Chase Bank, N.A.,
as administrative agent for the lenders under the Existing Credit Agreement and
supersedes and replaces the terms thereof in their entirety.

13. Amendments in Writing: No Waiver: Cumulative Remedies. (a) None of the terms
or provisions of this Guarantee may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Guarantor and
the Required Lenders; provided that any provision of this Guarantee may be
waived by the Required Lenders in a letter or agreement executed by the Required
Lenders provided by e-mail transmission from the Administrative Agent.

(b) Neither the Administrative Agent nor any Lender shall by any act (except by
a written instrument pursuant to paragraph 13(a) hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on anyone occasion shall not be construed as a bar to any right
or remedy which the Administrative Agent or such Lender would otherwise have on
any future occasion.

(c) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

14. Section Headings. The section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

15. Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of the Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns. The
Guarantor may not transfer any of its rights or obligations under this Guarantee
without the written consent of each Lender.

 

7



--------------------------------------------------------------------------------

16. Governing Law. This Guarantee and the rights and obligations of the parties
under this Guarantee shall be governed by and construed and interpreted in
accordance with the law of the State of New York.

17. Submission To Jurisdiction; Waivers. Each party hereto, except in the case
of paragraph (a) below, in which case, the Guarantor, hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Guarantee and any other loan documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York in the Borough of
Manhattan City of New York, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof and to the courts of
its own corporate domicile in respect of any actions brought against it as a
defendant in any action or proceeding arising out of this Guarantee;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection (including any objection based on place of residence or
domicile) that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid to such party at its
address set forth under its signature below or at such other address of which
the other parties hereto shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary punitive or consequential damages.

18. WAIVERS OF JURY TRIAL. THE GUARANTOR, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS GUARANTEE AND FOR ANY COUNTERCLAIM
THEREIN.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

NAVISTAR INTERNATIONAL CORPORATION By:  

/s/ William V. McMenamin

Name:   William V. McMenamin Title:   President, Financial Services and
Treasurer Address for Notices: 2701 Navistar Drive Lisle, IL 60532 Attention:
Treasurer Email: Bill.McMenamin@Navistar.com Copies of notices should be sent to
each of the following: Navistar International Corporation 2701 Navistar Drive
Lisle, IL 60532 Attention: General Counsel Email: Steven.Covey@Navistar.com Paul
Hastings LLP 71 S. Wacker Drive, 45th Floor Chicago, IL 60606 Attention: Maureen
Sweeney Email: maureensweeney@paulhastings.co

 

Signature page to the Fourth Amended and Restated Parent Guarantee



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. as Administrative Agent By:  

/s/ Gene Riego de Dios

Name:   Gene Riego de Dios Title:   Vice President

 

Signature page to the Fourth Amended and Restated Parent Guarantee